Citation Nr: 0420748	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-24 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a mastoidectomy of the right ear.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the RO in Togus, 
Maine, which found new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for residuals of a mastoidectomy of the 
right ear.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for residuals of a mastoidectomy of the right ear, and the VA 
has made reasonable efforts to develop such evidence.

2.  In an April 1993 decision, the RO denied the veteran's 
claim of entitlement to service connection for residuals of a 
mastoidectomy of the right ear; the decision was not appealed 
and it became final.  Evidence received since the April 1993 
RO decision is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim of service connection for residuals of a mastoidectomy 
of the right ear, and the April 1993 RO decision is final.  
38 USCA §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

Recent decisions of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II), stand 
for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  38 U.S.C. §§ 5100, 
5103(a).  The Court also held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  Finally, the Court held 
that VCAA included a fourth element of the requisite notice, 
requiring that VA must "also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim" (emphasis in original).  However an 
opinion of the VA General Counsel has held that this 
statement by the Court is dicta, and hence, is not binding on 
Board decisions.  (VAOPGCPREC   1-2004, (February 2004)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
August 2003 Statement of the Case and April 2002, October 
2002, February 2003 and March 2003 correspondence from the 
RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in April 2002, October 2002, February 2003 and March 
2003, in which the veteran was advised of the type of 
evidence necessary to substantiate his claim.  In these 
letters, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).

Factual Background

Evidence considered at the time of the April 1993 RO decision 
consisted of the veteran's service medical records, and 
private treatment records from St. Mary's Hospital.  The 
evidence is summarized below.

Associated with the veteran's claims files are records which 
reflect treatment for a right ear disorder prior to the 
veteran entering service.  In June 1954, the veteran was 
admitted to St. Mary's Hospital with complaints of discharge 
from his right ear.  The doctor noted that he was deaf in his 
right ear.  A right modified radical mastoidectomy was 
performed.  The final diagnosis was chronic suppurative right 
mastoiditis.

In January 1964, the veteran was again admitted to St. Mary's 
Hospital and underwent a revision of a right modified 
mastoidectomy into radical mastoidectomy.  He was again 
admitted in May 1964 and his discharge diagnosis was chronic 
right mastoiditis. 

Service medical records reflect that on the veteran's pre-
induction examination, performed in June 1966, his ears were 
clinically evaluated as normal.  The examiner indicated that 
the veteran had defective hearing.  

Prior to October 31, 1967, hearing tests in the military were 
measured using ASA units. Thereafter, ISO (ANSI) units became 
the industry standard for measuring hearing loss. For 
purposes of this decision, the ANA units have been converted 
to ISO units. The ISO unit is shown in parenthesis. On the 
authorized audiological evaluation in June 1966, pure tone 
thresholds, in decibels, were as follows:

On the authorized audiological evaluation in <<date>>, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30  (45)
40  (50)
40  (50)
--
40  (45)

On the veteran's report of medical history, performed in June 
1966, he indicated a history of ear trouble, running ears and 
hearing loss.  The examiner noted that prior to service the 
veteran was treated for chronic right ear mastoidectomy.  A 
clinical record dated in January 1968, revealed that the 
veteran presented at the surgical clinic with complaints of 
post tragus swelling.  The provisional diagnosis was post 
auricular abscess.  The following month, the veteran was 
diagnosed with recurrent otitis externa, questionable otitis 
media and probable mastoiditis.  In a treatment note dated 
March 1968, it was noted that mastoiditis had resolved and 
some right otitis externa remained.  In May 1968, he again 
presented with complaints of pain and drainage in his right 
ear.  The examination revealed otitis externa.  In a report 
of medical history, performed for separation purposes in 
September 1968, the veteran's ears were clinically evaluated 
as normal.  Audiometric testing was not performed.  In the 
veteran's report of medical history, completed in September 
1968, he again noted a history of ear trouble and running 
ears and reported that at the age of 17 he was treated for 
chronic mastoiditis.

Based on the evidence described above, the RO denied service 
connection for an ear infection and determined that the 
veteran's treatment in service was considered acute and 
transitory as it resolved without recurrence, hence there was 
no basis for granting service connection.

Evidence received subsequent to the April 1993 RO decision 
consists of VA outpatient treatment notes, a VA examination, 
a videoconference hearing transcript and numerous statements 
from the veteran.

VA outpatient treatment notes dated February 1993, July 1995 
and August 1995 are consistent for complaints of a right ear 
mastoid infection.  The prevailing diagnosis was otitis 
externa.

During an April 1996 VA examination, the veteran reported a 
history of bilateral mastoidectomies.  He reported treatment 
once per year to have his mastoids bowls cleaned out.  He had 
no hearing in his right ear and complained of chronic 
greenish right ear drainage.  The pertinent diagnosis was 
residuals of bilateral mastoidectomies and no hearing present 
in the right ear.  He underwent audiological testing in 
conjunction with his April 1996 VA examination, and hearing 
loss was noted in the right ear. 

In a November 2001 statement from the veteran, he reported 
two operations for chronic mastoids prior to being drafted 
into the service.  He was almost totally deaf in the ear of 
the surgeries and he reported that his doctor remarked that 
he was surprised he passed the physical due to his medical 
condition.  

During the veteran's February 2004 videoconference hearing, 
he testified that he first experienced problems with his ear 
in 1968 after arriving in Vietnam.  He reported no treatment 
for his ear prior to Vietnam.  He attempted to re-enlist in 
1968 but reported that he was not accepted due to his mastoid 
condition. 

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New regulations, applicable to claims filed on or after 
August 29, 2001, redefine new and material evidence and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a), 3.159(c) (2003).  The appellant's claim to reopen 
was received in April 2002, therefore, the amended 
regulations apply.  

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2003).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When the RO denied the claim for service connection for 
residuals of a mastoidectomy of the right ear in April 1993, 
it considered the veteran's private medical records which 
pre-dated his entry into service, as well as his service 
medical records, and found no nexus to relate residuals of a 
mastoidectomy of the right ear to service.
 
Evidence received subsequent to the April 1993 RO decision 
consists of VA outpatient treatment notes, a VA examination, 
videoconference hearing transcript and numerous statements 
from the veteran.  The Board finds that the evidence 
submitted in support of the veteran's request to reopen the 
claim is not new and material as it does not provide a nexus 
between the current disability and military service, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2003); Hodge, supra.

Since the RO's April 1993 decision, the veteran has again 
provided statements asserting that he incurred residuals of a 
mastoidectomy of the right ear during service.  The veteran's 
additional statements are essentially cumulative or redundant 
of his basic assertions at the time of the 1993 decision, and 
such are not new evidence.  Vargas-Gonzales v. West, 12 Vet. 
App. 321 (1999).  Moreover, as a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board concludes that new and material evidence has not 
been submitted since the April 1993 RO decision which denied 
service connection for residuals of a mastoidectomy of the 
right ear.  Thus the claim has not been reopened and the 
April 1993 decision remains final.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for residuals of a 
mastoidectomy of the right ear is not reopened.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



